Case 19-20132   Doc 24   Filed 06/14/19 Entered 06/14/19 16:15:55   Main Document
                                       Pg 1 of 30
           Case 19-20132                          Doc 24               Filed 06/14/19 Entered 06/14/19 16:15:55                                                               Main Document
                                                                                     Pg 2 of 30
 Fill in this information to identify the case:

 Debtor name            Printex, Inc.

 United States Bankruptcy Court for the:                     EASTERN DISTRICT OF MISSOURI

 Case number (if known)              19-20132
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        2,240,617.07

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        2,240,617.07


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        2,912,353.53


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $          212,176.11

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$          772,112.28


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $          3,896,641.92




 Official Form 206Sum                                            Summary of Assets and Liabilities for Non-Individuals                                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 19-20132                  Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                     Main Document
                                                                          Pg 3 of 30
 Fill in this information to identify the case:

 Debtor name         Printex, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)         19-20132
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.     FIRST BANK OF THE LAKE                                  Checking                     8101                                       $112.00




           3.2.     Saints Avenue Bank                                      Checking                     7212                                     $2,000.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $2,112.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case 19-20132                  Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                                Main Document
                                                                          Pg 4 of 30
 Debtor         Printex, Inc.                                                                         Case number (If known) 19-20132
                Name


           11a. 90 days old or less:                            329,176.81      -                            110,000.00 = ....                    $219,176.81
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                   $219,176.81
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

       No. Go to Part 5.
       Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
        Yes Fill in the information below.

           General description                       Date of the last               Net book value of          Valuation method used     Current value of
                                                     physical inventory             debtor's interest          for current value         debtor's interest
                                                                                    (Where available)

 19.       Raw materials
           Raw Materials                             1/15/19                                $210,000.00        Recent cost                        $417,080.45



 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Finished Goods                            1/15/19                                        $0.00      Revenue based                       $46,298.03



 22.       Other inventory or supplies
           Other inventory or
           supplies                                  1/15/19                                 $60,000.00        Recent cost                        $300,000.00




 23.       Total of Part 5.                                                                                                                   $763,378.48
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-20132                  Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                   Main Document
                                                                          Pg 5 of 30
 Debtor         Printex, Inc.                                                                 Case number (If known) 19-20132
                Name


       Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

       No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office equipment, computers etc                                            $10,000.00     Comparable sale                      $50,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $50,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

       No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Machinery and equipment                                                   $250,000.00     Comparable sale                   $1,131,448.98




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 19-20132                  Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                  Main Document
                                                                          Pg 6 of 30
 Debtor         Printex, Inc.                                                                 Case number (If known) 19-20132
                Name


 51.        Total of Part 8.                                                                                                        $1,131,448.98
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

       No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of      Valuation method used      Current value of
            property                                      extent of           debtor's interest      for current value          debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Lease of 401 S Maple
                     from Midamerica                      Equitable
                     Pick & Pack Inc                      interest                          $0.00                                            Unknown




 56.        Total of Part 9.                                                                                                                    $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

       No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used       Current value of
                                                                              debtor's interest      for current value           debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            trademarks                                                                      $0.00    Tax records                             Unknown



 61.        Internet domain names and websites


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
          Case 19-20132                   Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                  Main Document
                                                                          Pg 7 of 30
 Debtor         Printex, Inc.                                                                Case number (If known) 19-20132
                Name

            Planetmetee.com; Printtech.us                                                  $0.00                                       Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer List                                                                  $0.00                                       Unknown



 64.        Other intangibles, or intellectual property
            Art and embroidery designs                                                 $8,000.00    Replacement                      $74,500.80



 65.        Goodwill

 66.        Total of Part 10.                                                                                                      $74,500.80
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

       No. Go to Part 12.
       Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 19-20132                      Doc 24             Filed 06/14/19 Entered 06/14/19 16:15:55                                           Main Document
                                                                              Pg 8 of 30
 Debtor          Printex, Inc.                                                                                     Case number (If known) 19-20132
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                            Current value of                       Current value of real
                                                                                                  personal property                      property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                           $2,112.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                       $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $219,176.81

 83. Investments. Copy line 17, Part 4.                                                                                   $0.00

 84. Inventory. Copy line 23, Part 5.                                                                           $763,378.48

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                            $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $50,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                               $1,131,448.98

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                $74,500.80

 90. All other assets. Copy line 78, Part 11.                                                 +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                       $2,240,617.07              + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,240,617.07




Official Form 206A/B                                             Schedule A/B Assets - Real and Personal Property                                                             page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
           Case 19-20132                    Doc 24          Filed 06/14/19 Entered 06/14/19 16:15:55                                Main Document
                                                                          Pg 9 of 30
 Fill in this information to identify the case:

 Debtor name         Printex, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)             19-20132
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:     List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   ASAP                                          Describe debtor's property that is subject to a lien                    $74,385.00              $100,000.00
       Creditor's Name                               Receivables
       40 Wall Street

       1700 Eastmore Suite
       New York, NY 10005
       Creditor's mailing address                    Describe the lien

                                                     Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes
                                                     Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                 As of the petition filing date, the claim is:
       interest in the same property?                Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
                                                         Disputed
       priority.



 2.2   First Bank of the Lake                        Describe debtor's property that is subject to a lien                $1,726,266.81               $417,080.45
       Creditor's Name                               Raw Materials
       4558 Osage Beach
       Parkway, Suite 100
       Osage Beach, MO 65065
       Creditor's mailing address                    Describe the lien

                                                     Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes
                                                     Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                 As of the petition filing date, the claim is:
       interest in the same property?                Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 19-20132                     Doc 24          Filed 06/14/19 Entered 06/14/19 16:15:55                                  Main Document
                                                                         Pg 10 of 30
 Debtor      Printex, Inc.                                                                              Case number (if know)      19-20132
             Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   First Bank of the Lake                        Describe debtor's property that is subject to a lien                       $615,181.17   $219,176.81
       Creditor's Name                               90 days or less: Accounts Receivable
       4558 Osage Beach
       Parkway, Suite 100
       Osage Beach, MO 65065
       Creditor's mailing address                    Describe the lien

                                                     Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes
                                                     Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                 As of the petition filing date, the claim is:
       interest in the same property?                Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   First Bank of the Lake                        Describe debtor's property that is subject to a lien                       $233,585.53    $46,298.03
       Creditor's Name                               Finished Goods
       4558 Osage Beach
       Parkway, Suite 100
       Osage Beach, MO 65065
       Creditor's mailing address                    Describe the lien

                                                     Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes
                                                     Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                 As of the petition filing date, the claim is:
       interest in the same property?                Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   New Logic/Web Bank                            Describe debtor's property that is subject to a lien                       $169,363.71   $100,000.00
       Creditor's Name                               Receivables
       2015 Vaughn Rd, Bldg 500
       Kennesaw, GA 30144
       Creditor's mailing address                    Describe the lien

                                                     Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 19-20132                      Doc 24         Filed 06/14/19 Entered 06/14/19 16:15:55                                  Main Document
                                                                         Pg 11 of 30
 Debtor       Printex, Inc.                                                                             Case number (if know)       19-20132
              Name

                                                     Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                As of the petition filing date, the claim is:
        interest in the same property?               Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
                                                         Disputed
        priority.



 2.6    PAR Funding                                  Describe debtor's property that is subject to a lien                        $25,979.31    $100,000.00
        Creditor's Name                              Receivables
        22 N 3rd St
        Philadelphia, PA 19106
        Creditor's mailing address                   Describe the lien

                                                     Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known               Yes
                                                     Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                As of the petition filing date, the claim is:
        interest in the same property?               Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
                                                         Disputed
        priority.



 2.7    Yellowstone Capital LLC                      Describe debtor's property that is subject to a lien                        $67,592.00    $100,000.00
        Creditor's Name                              Receivables
        30 Broad Street Suite 1462
        New York, NY 10004
        Creditor's mailing address                   Describe the lien

                                                     Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known               Yes
                                                     Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                As of the petition filing date, the claim is:
        interest in the same property?               Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
                                                         Disputed
        priority.



                                                                                                                                $2,912,353.5
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          3

 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case 19-20132                   Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                                 Main Document
                                                                         Pg 12 of 30
 Debtor      Printex, Inc.                                                                         Case number (if know)         19-20132
             Name

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                       On which line in Part 1 did you     Last 4 digits of
                                                                                                                enter the related creditor?         account number for
                                                                                                                                                    this entity
        Badim Barbarovich
        1517 Voorhies Ave Ste 3R                                                                            Line   2.1
        Brooklyn, NY 11235

        Richard Keyes
        12300 OldTesson Road                                                                                Line   2.1
        Suite 100-B
        Saint Louis, MO 63128-2228




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                             page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20132                  Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                                    Main Document
                                                                         Pg 13 of 30
 Fill in this information to identify the case:

 Debtor name         Printex, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)           19-20132
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
          priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                     Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $460.70         $460.70
           Barry Louderman                                           Check all that apply.
           739 Hazel St                                                 Contingent
           Hannibal, MO 63401                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           05/31/19
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $401.25         $401.25
           Billie J. Bryan                                           Check all that apply.
           408 Center St, Apt L                                         Contingent
           Hannibal, MO 63401                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           05/31/19
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   50735                                  Best Case Bankruptcy
          Case 19-20132                   Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                                     Main Document
                                                                         Pg 14 of 30
 Debtor      Printex, Inc.                                                                                    Case number (if known)   19-20132
             Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $519.00    $519.00
          Carol L. Sims                                              Check all that apply.
          11244 Highway O                                               Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $568.80    $568.80
          Danny G Jeffries, Jr.                                      Check all that apply.
          1823 Broadway                                                 Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,030.77    $1,030.77
          Deborah Dodd                                               Check all that apply.
          3201 Marsh Ave                                                Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          5/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $373.80    $373.80
          Deborah L. Wisdom                                          Check all that apply.
          2125 State Street                                             Contingent
          Quincy, IL 62301                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 19-20132                   Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                                     Main Document
                                                                         Pg 15 of 30
 Debtor      Printex, Inc.                                                                                    Case number (if known)   19-20132
             Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $422.40    $422.40
          Erica Sims                                                 Check all that apply.
          58672 Sims Place                                              Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $380.80    $380.80
          Genevieve Nichols                                          Check all that apply.
          1818 Broadway                                                 Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $200,000.00    $200,000.00
          Internal Revenue Service                                   Check all that apply.
          PO Box 7346                                                   Contingent
          Philadelphia, PA 19101-7346                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2016 - 2018
          Last 4 digits of account number 9400                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $298.30    $298.30
          James Totten                                               Check all that apply.
          1714 Grace                                                    Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 19-20132                   Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                                     Main Document
                                                                         Pg 16 of 30
 Debtor      Printex, Inc.                                                                                    Case number (if known)   19-20132
             Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $308.40    $308.40
          Jane Elizabeth Jurgens                                     Check all that apply.
          4250 Stardust Drive                                           Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $492.80    $492.80
          Jason Sims                                                 Check all that apply.
          822 Lyon St                                                   Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $533.80    $533.80
          Jeffrey Todd                                               Check all that apply.
          3852 Highway MM                                               Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $448.00    $448.00
          JOshua R. Beahan                                           Check all that apply.
          PO Box 1263                                                   Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 19-20132                   Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                                     Main Document
                                                                         Pg 17 of 30
 Debtor      Printex, Inc.                                                                                    Case number (if known)   19-20132
             Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $258.30    $258.30
          Kaitlyn Utterback                                          Check all that apply.
          1103 Sierra St                                                Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $491.40    $491.40
          Karen Jeffries                                             Check all that apply.
          1823 Broadway                                                 Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $292.60    $292.60
          Kayla E Drebenstedt                                        Check all that apply.
          200 N 8th St                                                  Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $769.23    $769.23
          Keith Stuart                                               Check all that apply.
          22561 Highway P                                               Contingent
          Center, MO 63436                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 19-20132                   Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                                     Main Document
                                                                         Pg 18 of 30
 Debtor      Printex, Inc.                                                                                    Case number (if known)   19-20132
             Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $308.20    $308.20
          Logan J. Huntley                                           Check all that apply.
          1901 Valley St                                                Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $560.00    $560.00
          Mark Murphy                                                Check all that apply.
          2125 Broadway                                                 Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $302.00    $302.00
          Paula Del Toro                                             Check all that apply.
          518 N 5th                                                     Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $278.00    $278.00
          Rachel Allen                                               Check all that apply.
          1605 Darr                                                     Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 19-20132                   Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                                     Main Document
                                                                         Pg 19 of 30
 Debtor      Printex, Inc.                                                                                    Case number (if known)   19-20132
             Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $382.80    $382.80
          Rollie Brown                                               Check all that apply.
          1115 Summer St                                                Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $217.98    $217.98
          Rose Mary Shockley                                         Check all that apply.
          6943 Veterans Rd                                              Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $173.70    $173.70
          Roy J. Fowler                                              Check all that apply.
          1725 Broadway                                                 Contingent
          Hannibal, MO 63401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,423.08    $0.00
          Stephen R. Griggs                                          Check all that apply.
          2711 South 30th St                                            Contingent
          Quincy, IL 62301                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05/31/19
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 19-20132                  Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                                               Main Document
                                                                         Pg 20 of 30
 Debtor        Printex, Inc.                                                                                  Case number (if known)           19-20132
               Name

 2.27       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $480.00    $480.00
            Tracy Nichelson                                          Check all that apply.
            15808 Centenary Road                                        Contingent
            New London, MO 63459                                        Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            05/31/19
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                         Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $28,239.25
           American Express                                                            Contingent
           PO Box 297813                                                               Unliquidated
           Ft. Lauderdale, FL 33329                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $1,015.65
           American Express                                                            Contingent
           PO Box 297813                                                               Unliquidated
           Ft. Lauderdale, FL 33329                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $3,392.95
           American Express                                                            Contingent
           PO Box 297813                                                               Unliquidated
           Ft. Lauderdale, FL 33329                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $32,000.00
           Baker, Govern & Baker, Inc DBA UPS                                          Contingent
           PO B 419037
                                                                                       Unliquidated
           Saint Louis, MO 63141-9037
                                                                                       Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                         Basis for the claim:     shipping charges
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $25,418.03
           Bank of America                                                             Contingent
           P.O. BOX 650070                                                             Unliquidated
           DALLAS, TX 75265-0070                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 8 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
          Case 19-20132                   Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                                         Main Document
                                                                         Pg 21 of 30
 Debtor      Printex, Inc.                                                                            Case number (if known)             19-20132
             Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $23,442.00
          Broder Bros                                                           Contingent
          45555 Port                                                            Unliquidated
          Plymouth, MI 48170                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $69,213.70
          Brother Int'l Corp.                                                   Contingent
          Department CH 17087                                                   Unliquidated
          Palatine, IL 60055                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $30,000.00
          BSB Leasing Inc.                                                      Contingent
          PO Box 675022                                                         Unliquidated
          Dallas, TX 75267-5022                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $250,000.00
          Celebrity Lifestyle Brands                                            Contingent
          201 E. Grand Avenue, Suite 2A                                         Unliquidated
          Escondido, CA 92025                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $22,586.04
          Chase                                                                 Contingent
          PO Box 9001871                                                        Unliquidated
          Lousiville, KY 40290                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $20,000.00
          David Johnstone                                                       Contingent
          17171 Park Row, Suite 100                                             Unliquidated
          Houston, TX 77084                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $60,000.00
          Financial Pacific Leasing                                             Contingent
          PO Box 749642                                                         Unliquidated
          Los Angeles, CA 90074-9642                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 9 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 19-20132                   Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                                         Main Document
                                                                         Pg 22 of 30
 Debtor      Printex, Inc.                                                                            Case number (if known)             19-20132
             Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $12,579.92
          Fruit of the Loom Co, Inc.                                            Contingent
          32791 Collection Center Drive                                         Unliquidated
          Chicago, IL 60693-0327                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,036.80
          Gateway Screen Products Inc.                                          Contingent
          1806 W. Osage                                                         Unliquidated
          Pacific, MO 63069                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,665.12
          Headwear USA LLC                                                      Contingent
          PO Box 603                                                            Unliquidated
          Frederick, MD 21705-0603                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,000.00
          Industrial Repair Service                                             Contingent
          2650 Bus. Drive                                                       Unliquidated
          Cumming, GA 30028                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $20,000.00
          Lane Sennett                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $9,026.72
          LAT Apparel                                                           Contingent
          PO Box 674526                                                         Unliquidated
          Detroit, MI 48267-4526                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,307.25
          Midland Paper Co.                                                     Contingent
          1140 Paysphere Circle                                                 Unliquidated
          Chicago, IL 60674                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 10 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 19-20132                   Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                                         Main Document
                                                                         Pg 23 of 30
 Debtor      Printex, Inc.                                                                            Case number (if known)             19-20132
             Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $972.97
          Ray Engel Packaging Supplies                                          Contingent
          12060 Lackland Road                                                   Unliquidated
          Saint Louis, MO 63146                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,604.32
          Saati Americas Corp.                                                  Contingent
          Attn: accounting department                                           Unliquidated
          Fountain Inn, SC 29644                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,203.45
          Sanmar Corp.                                                          Contingent
          PO Box 643693                                                         Unliquidated
          Cincinnati, OH 45264-3693                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $18,066.64
          TSC Apparel                                                           Contingent
          895 Central Avenue                                                    Unliquidated
          Cincinnati, OH 45202                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $79,677.47
          TSF Sportswear LLC                                                    Contingent
          1501 W. Copans Road                                                   Unliquidated
          Pompano Beach, FL 33064                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $33,664.00
          Vervocity Interactive                                                 Contingent
          3701 E. Lake Center                                                   Unliquidated
          Quincy, IL 62305                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $15,000.00
          Wells Fargo Financial Leasing                                         Contingent
          PO Box 10306                                                          Unliquidated
          Des Moines, IA 50306-0306                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 11 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 19-20132                  Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                                         Main Document
                                                                         Pg 24 of 30
 Debtor       Printex, Inc.                                                                           Case number (if known)             19-20132
              Name

 3.27      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $1,000.00
           Wintax Trading Ltd.                                                  Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?          No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the             Last 4 digits of
                                                                                                      related creditor (if any) listed?                   account number, if
                                                                                                                                                          any
 4.1       US Attorney (ED MO)
           Joshua Jones, AUSA                                                                         Line      2.9
           110 S 10th , 20th Floor
                                                                                                               Not listed. Explain
           Saint Louis, MO 63102
 4.2       Vince Vogler
           11756 Borman Dr Suite 200                                                                  Line      3.4
           MO 63416
                                                                                                               Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                           Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.          $                     212,176.11
 5b. Total claims from Part 2                                                                             5b.     +    $                     772,112.28

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.          $                           984,288.39




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 12 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
          Case 19-20132                   Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                      Main Document
                                                                         Pg 25 of 30
 Fill in this information to identify the case:

 Debtor name         Printex, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)         19-20132
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Brother printing
             lease is for and the nature of               machines - have been
             the debtor's interest                        repossessed

                 State the term remaining
                                                                                     BSB Leasing Inc.
             List the contract number of any                                         PO Box 675022
                   government contract                                               Dallas, TX 75267-5022


 2.2.        State what the contract or                   Brother direct to
             lease is for and the nature of               garment equipment
             the debtor's interest                        lease to be rejected

                 State the term remaining
                                                                                     Financial Pacific Leasing
             List the contract number of any                                         PO Box 749642
                   government contract                                               Los Angeles, CA 90074-9642


 2.3.        State what the contract or                   Tow motor lease. $350
             lease is for and the nature of               per month - lease to be
             the debtor's interest                        accepted

                 State the term remaining                 3 years
                                                                                     Wells Fargo Financial Leasing
             List the contract number of any                                         PO Box 10306
                   government contract                                               Des Moines, IA 50306-0306




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case 19-20132                   Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                  Main Document
                                                                         Pg 26 of 30
 Fill in this information to identify the case:

 Debtor name         Printex, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)         19-20132
                                                                                                                              Check if this is an
                                                                                                                              amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                       Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Randal Park                       2510 Laclede                                     American Express                   D
                                               Hannibal, MO 63401                                                                  E/F        3.1
                                                                                                                                   G




    2.2      Randal Park                       2510 Laclede                                     American Express                   D
                                               Hannibal, MO 63401                                                                  E/F        3.2
                                                                                                                                   G




    2.3      Randal Park                       2510 Laclede                                     American Express                   D
                                               Hannibal, MO 63401                                                                  E/F        3.3
                                                                                                                                   G




    2.4      Randal Park                       2510 Laclede                                     ASAP                               D   2.1
                                               Hannibal, MO 63401                                                                  E/F
                                                                                                                                   G




    2.5      Randal Park                       2510 Laclede                                     Broder Bros                        D
                                               Hannibal, MO 63401                                                                  E/F        3.6
                                                                                                                                   G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 19-20132                  Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55               Main Document
                                                                         Pg 27 of 30
 Debtor      Printex, Inc.                                                              Case number (if known)   19-20132


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Randal Park                       2510 Laclede                                  BSB Leasing Inc.               D
                                               Hannibal, MO 63401                                                           E/F       3.8
                                                                                                                            G




    2.7      Randal Park                       2510 Laclede                                  Financial Pacific              D
                                               Hannibal, MO 63401                            Leasing                        E/F       3.12
                                                                                                                            G




    2.8      Randal Park                       2510 Laclede                                  First Bank of the              D   2.2
                                               Hannibal, MO 63401                            Lake                           E/F
                                                                                                                            G




    2.9      Randal Park                       2510 Laclede                                  First Bank of the              D   2.3
                                               Hannibal, MO 63401                            Lake                           E/F
                                                                                                                            G




    2.10     Randal Park                       2510 Laclede                                  First Bank of the              D   2.4
                                               Hannibal, MO 63401                            Lake                           E/F
                                                                                                                            G




    2.11     Randal Park                       2510 Laclede                                  New Logic/Web Bank             D   2.5
                                               Hannibal, MO 63401                                                           E/F
                                                                                                                            G




    2.12     Randal Park                       2510 Laclede                                  PAR Funding                    D   2.6
                                               Hannibal, MO 63401                                                           E/F
                                                                                                                            G




    2.13     Randal Park                       2510 Laclede                                  TSF Sportswear LLC             D
                                               Hannibal, MO 63401                                                           E/F       3.24
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 19-20132                  Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55               Main Document
                                                                         Pg 28 of 30
 Debtor      Printex, Inc.                                                              Case number (if known)   19-20132


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.14     Randal Park                       2510 Laclede                                  Wells Fargo Financial          D
                                               Hannibal, MO 63401                            Leasing                        E/F       3.26
                                                                                                                            G




    2.15     Randal Park                       2510 Laclede                                  Yellowstone Capital            D   2.7
                                               Hannibal, MO 63401                            LLC                            E/F
                                                                                                                            G




    2.16     Randal Park                       2510 LaClede                                  Wells Fargo Financial          D
                                               Hannibal, MO 63401                            Leasing                        E/F
                                                                                                                            G   2.3




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 19-20132                 Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                       Main Document
B2030 (Form 2030) (12/15)                                                Pg 29 of 30
                                                              United States Bankruptcy Court
                                                                     Eastern District of Missouri
 In re       Printex, Inc.                                                                                    Case No.      19-20132
                                                                                 Debtor(s)                    Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 10,000.00
             Prior to the filing of this statement I have received                                        $                  4,000.00
             Balance Due                                                                                  $                  6,000.00

2.     The source of the compensation paid to me was:

                  Debtor                 Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                 Other (specify):

4.           I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

             I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods. Filing Fee was included in retainer amount

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions or any other adversary proceeding.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 14, 2019                                                               /s/ Fredrich J Cruse
     Date                                                                        Fredrich J Cruse 23480
                                                                                 Signature of Attorney
                                                                                 Cruse Chaney-Faughn
                                                                                 718 Broadway
                                                                                 P.O. Box 914
                                                                                 Hannibal, MO 63401-0914
                                                                                 573-221-1333 Fax: 573-221-1448
                                                                                 fcruse@cruselaw.com; bjdaughtery@cruselaw.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
          Case 19-20132                   Doc 24            Filed 06/14/19 Entered 06/14/19 16:15:55                               Main Document
                                                                         Pg 30 of 30
                                                              United States Bankruptcy Court
                                                                      Eastern District of Missouri
 In re      Printex, Inc.                                                                                            Case No.       19-20132
                                                                                   Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder
 Randal Park                                                         Common          100%
 2510 Laclede
 Hannibal, MO 63401


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date June 14, 2019                                                           Signature /s/ Medford Randal Park
                                                                                           Medford Randal Park

                      Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                       18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
